          CASE 0:18-cv-00631-DWF-KMM Doc. 167 Filed 07/30/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Armon Nahal,                                           Civil No. 18-631 (DWF/KMM)

                         Plaintiff,

    v.                                                               MEMORANDUM
                                                                OPINION AND ORDER
    Allina Health Services et al.,

                         Defendants.


                                       INTRODUCTION

          This matter is before the Court on Plaintiff Armon Nahal’s Motion to Review

Clerk’s Cost Judgment. (Doc. No. 153 (“Motion”).) Defendants Allina Health Services

et al. (“Allina”) oppose the Motion. (Doc. No. 157 (“Def. Opp.”).)

                                       BACKGROUND

          On November 18, 2019, Magistrate Judge Katherine M. Menendez filed a Report

and Recommendation to grant summary judgment in favor of Defendants and to dismiss

with prejudice all of Nahal’s claims against them. (Doc. No. 127 (“Report and

Recommendation”).) This Court adopted the Report and Recommendation on

February 20, 2020.1 (Doc. No. 143 (“Order”).) Thereafter, Allina filed a Bill of Costs

(“Bill of Costs”) with the clerk, seeking payment of $1,889.85 for fees related to




1
          The Eighth Circuit affirmed this Court’s Order on April 1, 2021. (Doc. Nos. 163,
164.)
       CASE 0:18-cv-00631-DWF-KMM Doc. 167 Filed 07/30/21 Page 2 of 5




deposing Nahal. (See Doc. Nos. 148, 149.) Nahal did not object to the Bill of Costs.2

The clerk entered judgment in favor of Allina in the amount of $1,838.35.3 (Doc.

No. 150 (“Cost Judgment”).) Nahal timely moved for review of the Cost Judgment.4

(Motion.)

                                     DISCUSSION

      Under 28 U.S.C. § 1920 and Fed. R. Civ. P. 54(d), the Court has “substantial

discretion” in awarding costs to a prevailing party. Zotos v. Lindbergh, 121 F.3d 356,

363 (8th Cir. 1997). Unless a federal statute, rule, or court provides otherwise, “costs—

other than attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P.

54(d)(1). Nahal has the burden to show that the cost judgment “is inequitable under the

circumstances.” Concord Board Corp. v. Brunswick Corp., 309 F.3d 494, 498 (8th Cir.

2002) (internal quotation marks and citation omitted).

      Nahal argues that the Court should deny costs related to his deposition because the

costs were not necessary for Allina’s defense of his case, and because the costs would

cause him to suffer financial hardship. (Doc. No. 155 (“Pl. Memo.”) at 2-4. He asserts

that because the Report and Recommendation cited less than 20 of the more than



2
        Nahal represented himself pro se on this matter until he attained pro bono counsel
to assist him with his appeal to the Eighth Circuit. It is unclear whether he obtained
counsel before or after his objection to the Bill of Costs was due.
3
       The Clerk denied $51.50 in fees related to handling and delivery as not taxable.
(Cost Judgment.)
4
       The Court deferred ruling on the Motion pending Nahal’s appeal to the Eighth
Circuit.


                                            2
       CASE 0:18-cv-00631-DWF-KMM Doc. 167 Filed 07/30/21 Page 3 of 5




250-page deposition transcript, primarily to establish background information that could

have been established through other means, the deposition was not critical to the Court’s

analysis.5 (Id. at 3.) Nahal further argues that the costs would impose a financial

hardship because he was previously granted in forma pauperis status and he is currently

unemployed.6 (Id. at 3-4.)

       Allina contends that Nahal waived any objection to its Bill of Costs by failing to

timely object before the clerk entered its Cost Judgment. (Def. Opp. at 3-5.) Allina

further argues that even if the Court considers Nahal’s untimely objections, they are

without merit because his deposition was critical to its success on summary judgment and

Nahal cannot meet his burden to show that the Cost Judgment is inequitable when he

provides no documentation or evidence to support his claim. (Id. at 7-10.)

       The Court affirms the Cost Judgment in its entirety.7 “A judge or clerk of any

court of the United States may tax as costs . . . fees for printed or electronically recorded

transcripts necessarily obtained for use in the case.” 28 U.S.C. § 1920(2). While Nahal




5
        Nahal asks that all fees related to the deposition be denied, or at least limited to the
20 pages actually cited in the Report and Recommendation. At $3.50 per page, and $45
for the Court reporter, Nahal asserts that an appropriate taxable cost is $115. (Pl. Memo.
at 3.)
6
       In contrast to his own financial constraints, Nahal asserts that Allina “is a large
hospital and clinic system with over $4 billion in annual revenue and millions in annual
operating income.” (Id. at 3-4.)
7
       Because it is unclear when Nahal obtained counsel, the Court grants deference to
Nahal as a pro se litigant and considers his Motion on the merits despite his untimely
objections.


                                               3
       CASE 0:18-cv-00631-DWF-KMM Doc. 167 Filed 07/30/21 Page 4 of 5




contends that his deposition was not critical to Allina’s ultimate success, the Court still

finds that it was “necessarily obtained for use in the case.”8 28 U.S.C. § 1920(2).

       The Court also finds that Nahal fails to show that the Cost Judgment is inequitable

under the circumstances. Concord Board Corp., 309 F.3d at 498 (8th Cir. 2002). The

fact that Nahal was previously granted in forma pauperis status does not in itself preclude

a subsequent cost judgment. See 28 U.S.C. §1915(a)(1) (“Judgment may be rendered for

costs at the conclusion of the suit or action as in other proceedings.”). While Nahal states

that the Cost Judgment is inequitable because he is unemployed, he does not provide any

form of evidence or documentation that the Cost Judgment would pose a financial

hardship.

       The Court is further unpersuaded that the Cost Judgment is inequitable because

Allina has more resources. See Cross v. General Motors Corp., 721 F.2d 1152, 1157 (8th

Cir. 1983) (affirming partial cost judgment against plaintiff despite his limited financial

resources). Nahal chose to bring suit against Allina; in doing so, he risked incurring

related costs. The Court finds nothing excessive or unfair about taxing him with fees

related to a deposition Allina necessarily obtained to defend itself against the lawsuit.




8
      The Court does not concede that Nahal’s deposition was irrelevant to Allina’s
success on summary judgment; however, it also notes that had this case continued,
Nahal’s deposition would have been necessary to prepare for trial and to lay the
foundation for other evidence.


                                              4
       CASE 0:18-cv-00631-DWF-KMM Doc. 167 Filed 07/30/21 Page 5 of 5




                                     CONCLUSION

       The Court finds that Allina’s deposition of Nahal was necessarily obtained for use

in this case and that there is nothing inequitable under the circumstances to bar taxing

Nahal with related costs. Therefore, the Court affirms the Cost Judgment in its entirety.

                                         ORDER

       Based on the files, records, and proceedings herein, and for the reasons set forth

above, IT IS HEREBY ORDERED that:

       1.     Plaintiff Armon Nahal’s Motion to Review Clerk’s Cost Judgment. (Doc.

No. [153] is DENIED.

       2.     The Cost Judgment in favor of Allina Health System against Armon Nahal

(Doc. No. [150]) is AFFIRMED in the full amount of $1,838.35.


Dated: July 30, 2021                      s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             5
